AO 450 (Rev. 01/09; DC-03/10) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

UNITED STATES OF AMERICA
Maintiff’
Vv

BERTELSMANN SE & CO. KGAA, et al
Defendant

Civil Action No. 21-2886

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

the plaintiff (cme) recover from the
defendant (name) the amount of

dollars ($ ), which includes prejudgment
interest at the rate of %, plus postjudgment interest at the rate of %, along with costs.

[1 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

of other:

Judgment shall be entered in favor of the Plaintiff and the merger shall be enjoined. Refer to ECF document
191 for further details

This action was (check one):

C1 tried by a jury with Judge presiding, and the jury has
rendered a verdict.

Wf tried by Judge Florence Y. Pan without a jury and the above decision
was reached.

J decided by Judge / on a motion for

Date: 11/02/2022 ANGELA D. CAESAR, CLERK OF COURT